Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 2, 4 – 17, and 19 – 25 (renumbered 1 – 23) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communications with Glen Choi on 03/26/2021.

The following claims have been amended.

1.	(Currently Amended) An apparatus comprising:
a switch interface to receive a data packet, the data packet including a packet header; and
processing circuitry configured to:
cuckoo hash table, an index pointing to a specific sub-table among a plurality of sub-tables, the specific sub-table including a set of rules for handling the data packet;
search the specific sub-table indicated by the index and use a masked version of the unmasked key, to retrieve a rule of the set of rules, wherein the unmasked key is used to retrieve the index pointing to the specific sub-table among the plurality of sub-tables; and
forward the retrieved rule of the set of rules.

2.	(Currently Amended) The apparatus of claim 1, further comprising a memory to store a plurality of hash table entries of the cuckoo hash table.

3.	(Cancelled) 

6.	(Currently Amended) The apparatus of claim 2, wherein the processing circuitry is configured to evict entries from the cuckoo hash table according to a least recently used (LRU) policy based on an age entry of a hash table entry of the cuckoo hash table.

cuckoo hash table comprises at least two buckets of entries, and wherein each bucket comprises a cache-aligned data structure.

10.	(Currently Amended) A method comprising:
receiving a data packet at a router, the data packet including a packet header; 
using a key included in the packet header to retrieve, from a cuckoo hash table, an index pointing to a particular sub-table among multiple sub-tables, the particular sub-table including a set of rules for handling the data packet, the key comprises an unmasked key;
searching the particular sub-table indicated by the index and using a masked version of the unmasked key, to retrieve a rule of the set of rules, wherein the unmasked key is used to retrieve, from the cuckoo hash table, the index pointing to the particular sub-table among multiple sub-tables; and
forwarding, by the router to a processor core, the retrieved rule of the set of rules.

11.	(Currently Amended) The method of claim 10, wherein the cuckoo hash table comprises 

15.	(Currently Amended) The method of claim 10, further comprising:
cuckoo hash table according to a least recently used (LRU) policy based on an age entry of a hash table entry of the cuckoo hash table.

17.	(Currently Amended) A non-transitory machine-readable medium including instructions that, when implemented on processing circuitry, cause the processing circuitry to:
receive a data packet, the data packet including a packet header; 
use an unmasked key included in the packet header to retrieve, from a cuckoo hash table, an index pointing to a sub-table among a plurality of sub-tables, the sub-table including a set of rules for handling the data packet;
search the sub-table indicated by the index and use a masked version of the unmasked key, to retrieve a rule of the set of rules, wherein the unmasked key is used to retrieve the index pointing to the sub-table among the plurality of sub-tables; and
forward the data packet for handling based on the rule of the set of rules.

18.	(Cancelled) 

19.	(Currently Amended) The non-transitory machine-readable medium of claim [[18]]17, wherein a hash table entry of the cuckoo hash table includes a field to indicate an age of the hash table entry.

17, further comprising instructions to cause the processing circuitry to:	evict entries from the cuckoo hash table according to a least recently used (LRU) policy based on an age entry of a hash table entry of the cuckoo hash table.

21.	(Currently Amended) The non-transitory machine-readable medium of claim [[18]]17, wherein a hash table entry includes a fingerprint, the fingerprint being comprised of a subset of the packet header.

22.	(Currently Amended) An apparatus comprising:
means to receive a data packet, the data packet including a packet header;
means to use an unmasked key included in the packet header to retrieve, from a four-way cuckoo hash table, an index pointing to a sub-table among a plurality of sub-tables, the sub-table including a set of rules for handling the data packet;
means to search the sub-table indicated by the index and use a masked version of the unmasked key, to retrieve a rule of the set of rules, wherein the unmasked key is used to retrieve the index pointing to the sub-table among the plurality of sub-tables; and
means to forward the data packet for handling based on the rule of the set of rules.

23.	(Currently Amended) The apparatus of claim 22, further comprising:
cuckoo hash table, wherein cuckoo hash table comprises at least two buckets of entries with each bucket aligned with cache lines of 64 bytes.

24.	(Currently Amended) The apparatus of claim 22, further comprising:
means to evict entries from the cuckoo hash table according to a least recently used (LRU) policy based on an age entry of a hash table entry of the cuckoo hash table.
   



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 02/26/2021 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 10, 17 and 22 along with amendments provided by the examiner have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 10, 17 and 22 are therefore allowable.
The prior arts of record fail to teach a method and apparatus for searching a specific sub-table indicated by an index and use a masked version of an unmasked key, to retrieve a rule of a set of rules for handling a data packet, wherein the unmasked key is used to retrieve the index from a cuckoo hash table that points to the specific sub-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474